Title: From George Washington to Gustavus Scott, 29 January 1797
From: Washington, George
To: Scott, Gustavus,Thornton, William


                        
                            Gentlemen, 
                            Philadelphia 29th Jan. 1797
                        
                        Having received a letter from Mr George Walker, of which a copy is enclosed,
                            with my answer; a sense of duty to the public, and of propriety as it relates to yourselves;
                            requires the transmission of both; to you; for the purpose which is expressed in the Latter.
                        After the severe weather we have had, I think it probable there will be an
                            early Spring: In which event, I persuade myself that great exertions will be used to forward
                            the Capitol in preference to any other object. All others indeed depend, in a high degree,
                            thereon, and are, or ought to be, subordinate thereto. As well therefore with a view to
                            remove those unhappy jealousies (which have had a baneful influence on the affairs of that
                            City) as to invigorate the operations on that building, I cannot too often, nor too strongly
                            enjoin it upon those who have not already taken their stands in the City, to do it without
                            delay; and as convenient to the important theatre, as they can be accomodated.
                        
                        It may be relied on, that even among the best disposed friends to the Act for
                            establishing the seat of government, on the Potomac, there are many who intermix doubts with
                            anxiety, lest the principal building should not be in a situation to accomodate Congress by
                            the epoch of their removal; and it is not less certain, that private buildings (wch are
                            essential for the accomodation of their members) will progress no faster than the other: nay
                            less, as buildings around the Capitol will be erected principally by the wealthy—by those
                            who would take in boarders—and by Shop-keepers; the whole of these, more than probable, will
                            wait until the accomplishment of the first (the prospect of it I mean) is reduced to a moral
                            certainty.
                        It is not only of infinite importance therefore to make all other measures
                            yield, in reality to this, but in appearance also; especially, under the present difficulty of obtaining loans, and
                            the uncertainty of your funds; which must depend upon public
                            opinion, and the confidence which is placed in the administration of them. To what I have
                            here said, I shall only add the esteem & regard of Gentlemen Your Most Obedt Servt
                        
                            Go: Washington
                            
                        
                    